Filed 12/21/20 P. v. Williams CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 THE PEOPLE,                                                          D076556

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. No. SCE372771)

 KATHRYN WILLIAMS,

           Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County,
Lantz Lewis, Judge. Affirmed.
         Eric R. Larson, under appointment by the Court of Appeal, for
Defendant and Appellant.
         Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Julie L. Garland, Assistant Attorney General, and Michael
Pulos and Seth M. Friedman, Deputy Attorneys General, for Plaintiff and
Respondent.
      A jury convicted Kathryn Williams of first degree murder (Pen. Code,

§§ 187, subd. (a), 189, subds. (a), (e))1 and found true the special-
circumstance allegation that the murder was committed during a robbery
(§ 190.2, subd. (a)(17)). The jury also convicted Williams of robbery (§ 211)
and, as to both murder and robbery, found that another principal in the
offenses was armed (§ 12022, subd. (a)(1)). Williams admitted that she was
out on bail at the time of the offenses. (§ 12022.1, subd. (b).) The trial court
sentenced Williams to life imprisonment without the possibility of parole,
plus one year.
      Williams was tried together with a codefendant, Derrick Henderson.
Williams’s murder conviction was based on the theory of felony murder, with
Henderson as the actual killer. The jury convicted Henderson of first degree
murder and robbery as well. Henderson’s convictions are not at issue here;
they are the subject of a separate appeal. (See People v. Henderson
(D076834, app. filed Nov. 8, 2019).)
      In this appeal, Williams contends (1) the evidence does not support her
first degree murder conviction (and related special-circumstance allegation)
because the required element of reckless indifference to human life is lacking,
and (2) the court provided erroneous and misleading instructions to the jury
regarding the timing of Williams’s intent to commit robbery in relationship to
the murder. We disagree with these contentions and affirm.
                                       FACTS
      For purposes of this section, we state the evidence in the light most
favorable to the judgment. (See People v. Banks (2015) 61 Cal.4th 788, 795




1     Subsequent statutory references are to the Penal Code.

                                         2
(Banks).) Additional facts will be discussed where relevant in the following
section.
      Williams knew the victim, Travis Lewis, because she had purchased
marijuana from him a number of times in the past. On July 20, 2017,
Williams called Lewis on an unregistered (“burner”) cell phone. They
arranged to meet in the parking lot of a Burlington Coat Factory store in
La Mesa, California. Williams told Lewis she wanted to buy marijuana. This
was a ruse. Williams owed money to her girlfriend, Tiesha Johnson, and
intended to rob Lewis to pay her back. Williams enlisted Henderson, who
Williams described as her cousin, to aid in the robbery. Williams called
Johnson and asked for a ride to meet Lewis. Williams told Johnson she
wanted to “hit a lick” to get money to repay her. In this context, Johnson
understood “hit a lick” to mean that Williams would steal something, either

pills or money.2
      With her daughter in the front passenger seat, Johnson picked up
Williams and Henderson. Henderson was visibly high, likely on
methamphetamines. He was also armed, with a .380 caliber semiautomatic
pistol. Johnson did not know Henderson was armed, though Williams did.
Williams believed Henderson would use the pistol to scare Lewis.
      Johnson drove Williams and Henderson to the Burlington Coat Factory
parking lot and dropped them off near Lewis’s car. It was daytime, the store
was open, and shoppers walked to and from their cars. Johnson left the lot
and parked at a nearby motel. She later said, “I didn’t want to be in the
middle of what they were doing.”


2      Johnson was charged with murder as a codefendant. As part of a plea
deal, the prosecution agreed to dismiss the murder charge in exchange for
Johnson’s testimony at trial and her guilty plea to the charge of robbery.

                                      3
      Henderson went to the driver’s side of the car, where Lewis was sitting.
Williams got in the passenger seat. Henderson showed Lewis a pill bottle,
ostensibly because he wanted to sell some pills. An argument ensued, and
Williams may have exited the car. She stood either on the passenger side or
near the trunk. Henderson leaned into the car, drew his pistol, and pressed
it against Lewis’s neck. Soon afterward, Henderson fired the pistol. A bullet
entered the left side of Lewis’s neck and exited near his right ear, shattering
the car’s rear window. After the shooting, Henderson pulled the trunk
release and joined Williams at the back of the car. They looked in the trunk
and each grabbed a shopping bag. The shopping bags were later found to
contain valuable, newly-purchased designer shoes.
      Lewis staggered out of the car and asked a passing driver for help. The
driver called paramedics. Lewis collapsed in the parking lot, bleeding
profusely. Williams approached him, feigning concern. She said, “ ‘Oh are
you okay, dude? Oh my God you’re bleeding a lot.’ ” Instead of helping him,
however, Williams turned Lewis facedown and calmly went through his
pockets. She found Lewis’s wallet and cell phone and took them.
      Henderson walked away, toward the motel where Johnson had parked.
He dropped the pistol in a planter box. Williams followed, dropping Lewis’s
cell phone (covered in blood) in a different planter box. On the way, Williams
handled some money, losing at least one twenty-dollar bill. They both carried
the shopping bags they had taken from Lewis’s trunk. A witness said
Williams “ ‘walk[ed] that way like nothing happened, so cool.’ ”
      Henderson got back to Johnson’s car first. He told Johnson, “I done[’]d
the dude,” but Johnson did not believe him. Johnson saw Williams and
picked her up. Williams told Henderson, “ ‘You didn’t have to do that. I had
him.’ ” Henderson responded that he was protecting Williams. Williams


                                       4
smiled and laughed, but she also looked scared (as did Henderson). Johnson
dropped off Henderson and Williams at Henderson’s girlfriend’s apartment.
After Henderson got out, Williams gave Johnson $360 and told her she would
give her the rest later.
        Meanwhile, paramedics came to Lewis’s aid, but he had already died.
His cause of death was later determined to be homicide, as a result of a
gunshot wound to the neck. Police arrived and began their investigation.
They subsequently obtained surveillance video of the parking lot and
numerous phone records.
        Later on the day of the murder, Williams asked Johnson to pick her up
to go shopping. They went to a clothing store, where Williams bought an
outfit, some undershirts, and some underwear. Johnson dropped Williams off
at Henderson’s girlfriend’s apartment again. That night, Williams asked
Johnson for help getting a motel room. They went out to eat at Denny’s,
bought some “blunts” for smoking marijuana, and arrived at the motel. At
the motel, they saw police cars, which made Williams nervous. Williams
tried to hide a large amount of cash, more than Johnson had ever seen her
have before. Williams told Johnson about the plan to rob Lewis. She claimed
the pistol was only to scare him. But, Williams added, she did not feel bad
about Lewis’s death because he had robbed her before and now she got him
back.
        A few days later, Williams and Johnson were arrested in Johnson’s car.
In the car, police found one pair of the stolen shoes. In Williams’s sock, police
found $653. After their arrest, Williams told Johnson to say she did not
remember anything.
        At trial, Williams testified in her own defense. She claimed she asked a
friend to set up the meeting with Lewis to buy some marijuana. She denied


                                        5
any plan to rob or steal from him, and she claimed not to know Henderson
was armed. She thought Henderson wanted to sell Lewis some pills. She
said Henderson unexpectedly drew his pistol and said, “ ‘Give me your shit.’ ”
Before Lewis could respond, Henderson shot him. Williams claimed
Henderson started ordering her around, first to the trunk (to grab a shopping
bag) and then to Lewis (to find anything in his pockets). Williams said
Henderson was waiving his gun and threatening to hurt her and her family if
she did not comply. Williams took Lewis’s wallet, but it was empty. She
denied taking Lewis’s cell phone. Afterward, Henderson was angry because
they did not get any money, only shoes. When Johnson dropped them off at
Henderson’s girlfriend’s apartment, Williams was scared but Henderson told
her to get out of the car. Henderson took both pairs of stolen shoes. Inside
the apartment, Henderson told her not to say anything. Later, Williams
called Johnson to pick her up. They went to an ATM, and Williams withdrew
approximately $1,000. She did not know how one pair of stolen shoes got into
Johnson’s car.
                                DISCUSSION
                                       I
                     Reckless Indifference to Human Life
      Williams contends the evidence does not support her conviction for first
degree murder (or the related special-circumstance allegation) because it does
not show she acted with reckless indifference to human life. “When
reviewing a challenge to the sufficiency of the evidence, we ask ‘ “whether,
after viewing the evidence in the light most favorable to the prosecution, any
rational trier of fact could have found the essential elements of the crime
beyond a reasonable doubt.” ’ [Citations.] Because the sufficiency of the
evidence is ultimately a legal question, we must examine the record


                                       6
independently for ‘ “substantial evidence—that is, evidence which is
reasonable, credible, and of solid value” ’ that would support a finding beyond
a reasonable doubt.” (Banks, supra, 61 Cal.4th at p. 804.) “We presume, in
support of the judgment, the existence of every fact the trier of fact could
reasonably deduce from the evidence, whether direct or circumstantial.”
(People v. Clark (2016) 63 Cal.4th 522, 610 (Clark).)
      A murder “that is committed in the perpetration of, or attempt to
perpetrate, . . . robbery” is murder in the first degree. (§ 189, subd. (a).)
Under the felony-murder rule, as relevant here, first degree murder liability
extends to a “participant in the perpetration or attempted perpetration” of a
robbery if “[t]he person was a major participant in the underlying felony and
acted with reckless indifference to human life, as described in subdivision (d)
of Section 190.2.” (§ 189, subd. (e)(3).)
      Section 190.2 defines the special circumstances under which a
defendant may be sentenced to death or life imprisonment without the
possibility of parole. Included in this section is the felony-murder special
circumstance, which applies to “every person, not the actual killer, who, with
reckless indifference to human life and as a major participant, aids, abets,
counsels, commands, induces, solicits, requests, or assists in the commission
of a [specified felony, including robbery,] which results in the death of some
person or persons, and who is found guilty of murder in the first degree
therefor” if the murder was committed while the defendant was engaged in,
or was an accomplice in, the commission of, attempted commission of, or the
immediate flight after committing, or attempting to commit, a specified
felony. (§ 190.2, subd. (d).)
      Thus, under current law, if a defendant is not the actual killer and did
not act with intent to kill, both a first degree murder conviction and the


                                            7
felony-murder special circumstance require that the defendant (1) be a major
participant in the underlying felony and (2) act with reckless indifference to
human life. (§§ 189, subd. (e), 190.2, subd. (d); People v. Solis (2020)
46 Cal.App.5th 762, 774-775; People v. Superior Court (Gooden) (2019)
42 Cal.App.5th 270, 276.) An exception exists for first degree murder liability
when the victim is a peace officer killed in the course of performing his or her
duties, but that exception is not applicable here. (§ 189, subd. (f); Solis, at
p. 775, fn. 3; Gooden, at p. 276, fn. 3.)
      This standard reflects “the holding of Tison v. Arizona (1987)
481 U.S. 137 [(Tison)], which articulates the constitutional limits on
executing felony murderers who did not personally kill. Tison and a prior
decision on which it is based, Enmund v. Florida (1982) 458 U.S. 782
[(Enmund)], collectively place conduct on a spectrum, with felony-murder
participants eligible for death only when their involvement is substantial and
they demonstrate a reckless indifference to the grave risk of death created by
their actions.” (Banks, supra, 61 Cal.4th at p. 794.) Tison approved of the
death penalty for two felony-murder defendants who orchestrated a prison
break for two convicted murderers, supplied them with deadly weapons,
flagged down a passing car, robbed the car’s occupants at gunpoint, and then
stood by and watched as the freed murderers shot them. (Tison, at pp. 139-
141, 151-152.) Enmund, by contrast, disapproved of the death penalty for a
felony-murder defendant who was no more than a getaway driver, sitting “in
the car by the side of the road at the time of the killings, waiting to help the
robbers escape.” (Enmund, at p. 788.)
      Our Supreme Court built on the holdings in Tison and Enmund to
define the elements of major participation and reckless indifference in
California. (See In re Scoggins (2020) 9 Cal.5th 667, 675 (Scoggins); Clark,


                                            8
supra, 63 Cal.4th at pp. 609, 616; Banks, supra, 61 Cal.4th at pp. 794, 801.)
“Somewhere between them, at conduct less egregious than the Tisons’ but
more culpable than Earl Enmund’s, lies the constitutional minimum for
death eligibility.” (Banks, at p. 802.) Although many of these opinions speak
in terms of the death penalty, their principles are equally applicable here.
(See id. at p. 795; see also §§ 189, subd. (e), 190.2, subd. (d).)
      “The ultimate question pertaining to being a major participant is
‘whether the defendant’s participation “in criminal activities known to carry
a grave risk of death” [citation] was sufficiently significant to be considered
“major” [citations].’ [Citation.] Among the relevant factors in determining
this question, we set forth the following: ‘What role did the defendant have
in planning the criminal enterprise that led to one or more deaths? What
role did the defendant have in supplying or using lethal weapons? What
awareness did the defendant have of particular dangers posed by the nature
of the crime, weapons used, or past experience or conduct of the other
participants? Was the defendant present at the scene of the killing, in a
position to facilitate or prevent the actual murder, and did his or her own
actions or inactions play a particular role in the death? What did the
defendant do after lethal force was used?’ ” (Clark, supra, 63 Cal.4th at
p. 611.)
      Williams concedes the evidence supports the jury’s determination that
she was a major participant in Lewis’s robbery, but we note these
considerations because major participation in an armed robbery is relevant to
the inquiry into reckless indifference. While such participation does not by
itself prove reckless indifference, the fact of major participation “ ‘often
provide[s] significant support for such a finding.’ ” (Clark, supra, 63 Cal.4th
at p. 615.)


                                          9
      “Reckless indifference to human life has a subjective and an objective
element. [Citation.] As to the subjective element, ‘[t]he defendant must be
aware of and willingly involved in the violent manner in which the particular
offense is committed,’ and he or she must consciously disregard ‘the
significant risk of death his or her actions create.’ [Citations.] As to the
objective element, ‘ “[t]he risk [of death] must be of such a nature and degree
that, considering the nature and purpose of the actor’s conduct and the
circumstances known to him [or her], its disregard involves a gross deviation
from the standard of conduct that a law-abiding person would observe in the
actor’s situation.” ’ [Citation.] ‘Awareness of no more than the foreseeable
risk of death inherent in any [violent felony] is insufficient’ to establish
reckless indifference to human life; ‘only knowingly creating a “grave risk of
death” ’ satisfies the statutory requirement. [Citation.] Notably, ‘the fact a
participant [or planner of] an armed robbery could anticipate lethal force
might be used’ is not sufficient to establish reckless indifference to human
life.” (Scoggins, supra, 9 Cal.5th at p. 677.)
      We analyze the totality of the circumstances to determine whether the
evidence supports the jury’s determination that Williams acted with reckless
indifference to human life. (Scoggins, supra, 9 Cal.5th at p. 677.) “Relevant
factors include: Did the defendant use or know that a gun would be used
during the felony? How many weapons were ultimately used? Was the
defendant physically present at the crime? Did he or she have the
opportunity to restrain the crime or aid the victim? What was the duration of
the interaction between the perpetrators of the felony and the victims? What
was the defendant’s knowledge of his or her confederate’s propensity for
violence or likelihood of using lethal force? What efforts did the defendant
make to minimize the risks of violence during the felony? [Citation.] ‘ “[N]o


                                        10
one of these considerations is necessary, nor is any one of them necessarily
sufficient.” ’ ” (Ibid.)
      In Scoggins, our Supreme Court recently considered the element of
reckless indifference in the context of a habeas corpus petition. (Scoggins,
supra, 9 Cal.5th at p. 671.) The petitioner Scoggins, angry that someone had
defrauded him, recruited several friends to “ ‘beat the shit’ out of [the victim],
and get Scoggins’s money back.” (Ibid.) “The plan did not call for Scoggins to
be involved in the attack; Scoggins was concerned that [the victim] might
recognize him from their earlier encounter and thought his presence would
raise [the victim’s] suspicions. There is no evidence that the plan involved
the use of weapons.” (Ibid.) One of the friends, however, carried a gun to the
planned robbery. (Id. at p. 672.) After speaking briefly with the victim, the
friend pulled out the gun and fired several shots. (Ibid.) The victim ran, but
the friend continued firing and killed him. (Ibid.) The friend drove away
with several other accomplices. (Ibid.) Scoggins was not present, but he was
apparently nearby. “After the shooting, Scoggins walked over to [the victim]
and checked if he was still breathing. At that point, several bystanders had
already gathered around [the victim] and had called the police. After
speaking with the bystanders for a while, Scoggins moved his car and
returned to the crime scene. The police arrived and interviewed Scoggins as
a witness. The officer who interviewed Scoggins described him as
cooperative.” (Ibid.)
      Considering the totality of the circumstances in light of the factors
enumerated above, the Supreme Court concluded that the evidence did not
support a finding that Scoggins acted with reckless indifference to human
life. (Scoggins, supra, 9 Cal.5th at pp. 677-683.) It found persuasive that
“Scoggins did not use a gun, nor did he know that a gun would be used during


                                       11
the felony” (id. at p. 677), “Scoggins was not physically present at the crime
scene and was not in a position to restrain [his friend]” (id. at p. 678), his
post-shooting behavior “could suggest that he had not planned for his
accomplices to kill” the victim (id. at p. 680), there was “no evidence that
Scoggins knew [his friends were] likely to use lethal force” (id. at p. 681), and
the circumstances of the crime—daytime, in a public parking lot, in the
possible presence of witnesses—“might reasonably be thought to keep his
accomplices within the bounds of the plan” (id. at p. 683).
      Similarly, in Clark, our Supreme Court found insufficient evidence of
reckless indifference where the defendant planned the robbery but was not
present when the murder occurred. (Clark, supra, 63 Cal.4th at p. 623.) The
defendant’s absence prevented him from “observ[ing] [the shooter’s] response
to [the victim’s] unanticipated appearance or to intervene to prevent her
killing” (id. at p. 619) and from “observ[ing] anything in [the shooter’s]
actions just before the shooting that would have indicated that [the shooter]
was likely to engage in lethal violence” (id. at p. 621). The Supreme Court
noted that the defendant had taken several steps to minimize the risk of
violence, including that the robbery was planned to take place at a
commercial establishment after closing time, that the gun used in the
robbery would be unloaded, and that, while the gun turned out to be loaded,
it was only loaded with one bullet. (Id. at pp. 621-622.) The knowledge that
a gun would be used was not, without more, sufficient to show reckless
indifference to human life. (Id. at p. 618.)
      In Banks, our Supreme Court reversed a felony-murder special-
circumstance finding because the evidence showed neither that the defendant
was a major participant in the underlying robbery nor that the defendant
acted with reckless indifference to human life. (Banks, supra, 61 Cal.4th at


                                        12
pp. 804-811.) The defendant was “no more than a getaway driver,” with no
role in planning the robbery or procuring weapons. (Id. at p. 805.) “During
the robbery and murder, [defendant] was absent from the scene, sitting in a
car and waiting. There was no evidence he saw or heard the shooting, that
he could have seen or heard the shooting, or that he had any immediate role
in instigating it or could have prevented it.” (Ibid.) Defendant “knew he was
participating in an armed robbery. But nothing at trial supported the
conclusion beyond a reasonable doubt that [defendant] knew his own actions
would involve a grave risk of death.” (Id. at p. 807.) The murder “was
apparently a spontaneous response to armed resistance from the victim.”
(Ibid.)
      Here, by contrast, the totality of the circumstances supports the
reasonable inference that Williams acted with reckless indifference to human
life. We examine each of the relevant factors in turn, keeping in mind that
none of the factors is necessary and none is necessarily sufficient.
      Knowledge of weapons, and use and number of weapons. Williams
knew that Henderson would be armed. Although she did not wield a weapon
herself, she planned the robbery and intended for Henderson to use a firearm
to scare Lewis. The mere fact that Williams knew Henderson was armed is
not, standing alone, sufficient to prove reckless indifference to human life.
(See Banks, supra, 61 Cal.4th at p. 809.) But it is a relevant factor. (See
Clark, supra, 63 Cal.4th at p. 618.)
      Physical presence at the crime and opportunities to restrain the crime or
aid the victim. Unlike the getaway drivers in Banks and Enmund, or the
ringleaders in Scoggins and Clark, Williams was present at the scene when
the murder took place. “Presence at the scene of the murder is a particularly
important aspect of the reckless indifference inquiry.” (People v. Garcia


                                       13
(2020) 46 Cal.App.5th 123, 148.) Moreover, there is no evidence that she
attempted to restrain Henderson, prevent the shooting, or aid Lewis
afterward. Williams’s actions after the shooting are indirect evidence of her
mental state. (See Scoggins, supra, 9 Cal.5th at p. 679.) The jury could
reasonably find that Lewis’s shooting had no visible effect on Williams. She
and Henderson continued the planned robbery. Henderson opened the trunk,
and they stole Lewis’s newly-purchased designer shoes. After Lewis
staggered out of his car and fell to the ground, Williams feigned concern but
continued with her plan. She calmly turned him over, so he was facedown in
his own blood, and went through his pockets. This action further endangered
Lewis, who was already mortally wounded. Williams stole Lewis’s wallet and
cell phone, which was covered in his blood. Williams walked calmly away,
discarded the cell phone, and began taking money from the wallet. While
Williams’s statements when she got in Johnson’s car show that she did not
necessarily desire Lewis’s killing, this fact is not dispositive. (See In re Loza
(2017) 10 Cal.App.5th 38, 54 (Loza) [finding reckless indifference
notwithstanding defendant’s “surprise[]” and “ ‘hysterical’ demeanor” after
the shooting].) Williams’s actions and demeanor after the shooting show that
she was not disturbed by it. Her comments to Johnson afterward, that she
did not feel bad about Lewis’s death, confirm this interpretation. A jury
could reasonably infer that Williams anticipated death could result and went
forward with the robbery anyway.
      Williams claims that the shooting was “a sudden and inexplicable act.”
The jury was not required to accept this characterization of the events.
Instead, based on Williams’s actions before and after the shooting, and
Henderson’s time at Lewis’s window, the jury could have found that the




                                        14
shooting was neither sudden nor inexplicable and Williams fully anticipated
that her robbery could result in death.
      Williams also claims that the significance of her failure to aid Lewis is
“diminished” because there were numerous bystanders and Lewis’s injury
was so severe that he could not have been saved anyway. We disagree.
Attempts to aid the victim (or lack thereof) are significant because they
provide indirect evidence of the defendant’s mental state. Without more, a
defendant’s failure to aid the victim may not show reckless indifference to
human life if the victim already has a very good chance of being aided by
others. (See Clark, supra, 63 Cal.4th at p. 620 [failure to aid less important
where defendant saw arriving police car and he “would have known that help
in the form of police intervention was arriving”].) But here, there is more.
Regardless whether Lewis could have been aided by others, the jury could
reasonably have interpreted Williams’s shocking actions after the shooting as
indicative of her mental state of reckless indifference to human life. Unlike
in Scoggins and Clark, the jury could find that Williams’s actions were not
ambiguous. (Cf. Scoggins, supra, 9 Cal.5th at p. 680; Clark, at p. 620.)
      Duration of the felony. Although the robbery was fairly quick,
Henderson and Williams interacted with Lewis for a time before the shooting
occurred. It was not a split-second event. And, Williams extended the
robbery after the shooting by approaching Lewis, turning him over, going
through his pockets, and stealing his wallet and cell phone. In addition to
further endangering Lewis, Williams’s actions prolonged the risk to innocent
bystanders in the parking lot.
      Knowledge of cohort’s likelihood of killing. The evidence showed that
Henderson was visibly high on methamphetamines. Johnson testified that
Henderson was “tweaking”; he was constantly moving his mouth and his eyes


                                      15
were “big.” Williams, too, noticed Henderson was “tweaking.” She testified,
“His mouth was working. He had kind of like a twist to his body. He couldn’t
be still.” Williams had seen Henderson use both cocaine and
methamphetamines in the past. Thus, going into the robbery, Williams knew
Henderson was high on methamphetamines, armed with a handgun, and
likely to act impulsively and irrationally. While there was no evidence
regarding Henderson’s history of violence, the jury could infer that
Henderson’s likelihood of killing under these circumstances was
unreasonably high, and Williams knew it. (See Loza, supra, 10 Cal.App.5th
at p. 53 [discussing the risks of an armed accomplice who is “jumpy and
jittery”].)
       Efforts to minimize the risks of the violence during the felony. Williams
planned the robbery, and a reasonable jury could find that she did little to
minimize its risks. Williams chose to stage the robbery during the day in a
populated parking lot, with numerous innocent bystanders around. Unlike in
Scoggins, supra, 9 Cal.5th at page 683, these circumstances heighten the risk
of violence, rather than lessen them, because Williams planned an armed
robbery, rather than an unarmed one (see Clark, supra, 63 Cal.4th at p. 621
[citing “risk of interlopers” as a relevant consideration]). Williams chose to
involve Henderson specifically for his capacity for violence. She wanted him
to bring a handgun and wield it during the robbery. Williams did not ensure
the handgun was unloaded, which would have been sufficient for her plan to
scare Lewis, and she continued with her plan even though Henderson was
visibly “tweaking.” Henderson and Williams positioned themselves outside
Lewis’s car so that Lewis had little means to escape, thereby heightening the
risk of a violent confrontation. After Lewis was shot, Williams prolonged the
robbery, further endangering both Lewis and innocent bystanders, and she


                                       16
did nothing to aid Lewis. A robbery is inherently risky, but the jury could
reasonably find that Williams did little to minimize those risks and, as
discussed above, much to increase them.
      Based on the evidence presented at trial, and considering the totality of
the circumstances, the jury could reasonably find that Williams acted with
reckless indifference to human life. We therefore reject Williams’s contention
that the evidence did not support her conviction for first degree felony
murder and the related felony-murder special circumstance. (§§ 189,
subd. (e), 190.2, subd. (d).)
                                       II
                                Jury Instructions
      Williams next contends the trial court erred in its jury instructions on
first degree felony murder. The court’s principal instruction on this offense
was modeled after CALCRIM No. 540B. It provided, in relevant part, as
follows: “To prove that the defendant is guilty of first-degree murder under
this theory, the People must prove the following: One, the defendant
committed, aided, or aided and abetted the crime of robbery; [two,] the
defendant Kathryn Williams intended to commit or intended to aid and abet
the perpetrator in committing the crime of robbery; three, if the defendant
Williams did not personally commit the robbery, then a perpetrator whom the
defendant was aiding and abetting committed robbery; four, while
committing or aiding and abetting the crime of robbery, the perpetrator
caused the death of another person; five, the defendant’s participation in the
robbery began before or during the killing; and, finally . . . the defendant was
a major participant in the robbery and the defendant participated in the
robbery and when she participated in the robbery, she acted with reckless
indifference to human life. [¶] . . . [¶] The defendant must have intended to


                                       17
commit or aided and abetted the felony of robbery before or at the time that
the perpetrator caused the death. [¶] The crime of robbery continues until
all defendants have reached a place of temporary safety. Again, I will
describe that in another instruction, what the definition of temporary safety
means. [¶] It is not required that the person die immediately as long as the
act causing death occurred while the defendant was committing the felony.”
The court also instructed the jury on general aiding and abetting (CALCRIM
Nos. 400 and 401) and robbery (CALCRIM Nos. 1600, 1603, and 3261).
      Williams argues the jury instructions were erroneous because (1) they
“failed to convey to the jury that when there is some delay between the act
that causes death and the victim’s actual death, what matters for purposes of
assigning felony murder liability is the time of commission of the act that
resulted in the victim’s death, even if death did not immediately result” and
(2) they “erroneously incorporated and affirmatively advised the jury that the
crime of robbery for felony murder purposes continues during the carrying
away of the stolen property until a place of temporary safety is reached.”
Williams did not object on these grounds in the trial court.
      “We review de novo whether a jury instruction correctly states the law.”
(People v. Bates (2019) 35 Cal.App.5th 1, 9.) “Once we have ascertained the
relevant law, we determine the meaning of the instructions in this regard.
Here the question is whether there is a ‘reasonable likelihood’ that the jury
understood the charge as the defendant asserts. [Citations.] ‘In addressing
this question, we consider the specific language under challenge and, if
necessary, the charge in its entirety. [Citation.] Finally, we determine
whether the instruction, so understood, states the applicable law correctly.’ ”
(People v. Kelly (1992) 1 Cal.4th 495, 525-526.)




                                      18
      As noted, Williams’s first claim of error is that the instructions “failed
to convey to the jury that when there is some delay between the act that
causes death and the victim’s actual death, what matters for purposes of
assigning felony murder liability is the time of commission of the act that
resulted in the victim’s death, even if death did not immediately result.”
Williams is correct that felony murder liability does not attach to defendants
who join the felony only after the actual killer murders the victim. “Although
the second person is an accomplice to robbery [citation], such participation in
the robbery does not subject the accomplice to murder liability under
section 189, because the killer and accomplice were not ‘jointly engaged at the
time of such killing’ in a robbery [citation]; the killer, in other words, was not
acting, at the time of the killing, in furtherance of a ‘common’ design to rob.”
(People v. Pulido (1997) 15 Cal.4th 713, 716.) We will assume, without
deciding, that a felony murder defendant who joins the felony only after the
acts that resulted in the victim’s death (regardless of the timing of the death
itself) is not generally liable for the victim’s murder. “[W]hat matters for
purposes of felony-murder liability has always been the time of the
commission of the acts that resulted in the victim’s death, even if death did
not immediately result.” (People v. McDonald (2015) 238 Cal.App.4th 16, 25

(McDonald).)3
      In McDonald, the trial court instructed the jury with CALCRIM
No. 540B, but it omitted the bracketed paragraph that told the jury the
defendant must have intended to commit or aid and abet the underlying


3      The Attorney General describes McDonald’s view on this issue as
“debatable,” but he accepts it for purposes of this appeal. Because we
conclude the judgment should be affirmed even accepting McDonald’s
interpretation, we need not consider whether the Attorney General’s criticism
is valid.

                                        19
felony “ ‘before or at the time that [the perpetrator] caused the death.’ ”
(McDonald, supra, 238 Cal.App.4th at pp. 22-23.) The reviewing court found
this to be error. The omitted paragraph “was a correct statement of the law
and was factually applicable to the present case.” (Id. at p. 25.) As given by
the trial court, the instructions erroneously “permitted defendant to be found
guilty of felony murder even if he did not aid and abet the robbery until after
commission of the act that caused [the victim’s] death.” (Id. at p. 27.) The
reviewing court found this error to be prejudicial, and it reversed the
judgment. (Id. at p. 32.)
      Here, unlike in McDonald, the trial court provided the jury with the
bracketed paragraph from CALCRIM No. 540B. It told the jury, “The
defendant must have intended to commit or aided and abetted the felony of
robbery before or at the time that the perpetrator caused the death.” It “was
a correct statement of the law and was factually applicable to the present
case.” (McDonald, supra, 238 Cal.App.4th at p. 25.) Contrary to Williams’s
claim, the trial court correctly instructed the jury that she must have formed
the intent to commit or aid and abet the robbery before or at the time
Henderson caused Lewis’s death.
      Williams admits the trial court “appropriately” gave the bracketed
paragraph from CALCRIM No. 540B. But she claims the language “was not
entirely clear” regarding the timing requirement. Williams focuses on other
language, that her participation in the robbery must have begun “ ‘before or
during the killing,’ ” to argue that the jury instructions were ultimately
“ambiguous” regarding the timing of Williams’s intent. Williams forfeited
this argument by failing to request clarification in the trial court. (People v.
O’Malley (2016) 62 Cal.4th 944, 991.) Even setting aside forfeiture, Williams
has not shown error. McDonald considered a nearly identical issue. While


                                       20
the trial court in McDonald omitted the bracketed paragraph from CALCRIM
No. 540B, it did tell the jury that the defendant’s participation in the robbery
must have begun “before or during the killing” (the same language Williams
challenges here). (McDonald, supra, 238 Cal.App.4th at p. 28.) McDonald
held that this language was ambiguous because the jury might have
interpreted it to require only that defendant’s participation precede the
victim’s “death itself, and not the act that caused her death.” (Id. at p. 29,
fn. omitted.) Crucially, McDonald explained that the bracketed paragraph of
CALCRIM No. 540B would have cured this ambiguity “because it would have
clarified that the critical moment for felony-murder complicity was
commission of the act causing death, not death itself.” (Id. at p. 29.) Because
the trial court here gave the bracketed paragraph, any ambiguity was in fact
cured. There is no reasonable likelihood the jury interpreted the instructions
to require only that Williams must have intended to commit or aid and abet
the robbery before Lewis actually died.
      In her second claim of error, Williams argues that the trial court’s
felony murder instructions “erroneously incorporated and affirmatively
advised the jury that the crime of robbery for felony murder purposes
continues during the carrying away of the stolen property until a place of
temporary safety is reached.” So framed, this argument does not identify any
error. The crime of robbery, for felony murder purposes, does continue until a
place of temporary safety is reached: “ ‘Felony-murder liability continues
throughout the flight of a perpetrator from the scene of a robbery until the
perpetrator reaches a place of temporary safety because the robbery and the
accidental death, in such a case, are parts of a “continuous transaction.” ’ ”
(People v. Wilkins (2013) 56 Cal.4th 333, 345.)




                                       21
      Despite this framing, Williams’s concern again appears to be the timing
of her intent to commit or aid and abet the robbery in relationship to Lewis’s
death. She points out that the trial court instructed the jury with CALCRIM
No. 1603, which the authors specifically caution courts not to use if the
defendant is charged with felony murder. In relevant part, that instruction
provided as follows: “To be guilty of robbery as an aider and abettor, a
defendant must have formed the intent to aid and abet the commission of the
robbery before or while the perpetrator carried away the property to a place
of temporary safety.”
      While it is true that the bench notes to CALCRIM No. 1603 caution
against using this language when the defendant is charged with felony
murder, the bench notes do not have the force of law. (See People v Alvarez
(1996) 14 Cal.4th 155, 223, fn. 28.) In any event, CALCRIM No. 1603’s
discussion of intent is directed at liability for robbery as an aider and abettor.
CALCRIM No. 540B, including its bracketed language, informed the jury of
the intent required for liability on the charge of murder. The bracketed
paragraph in CALCRIM No. 540B imposed an additional requirement, above
and beyond the requirement that Williams commit or aid and abet the
robbery, in order to find Williams guilty of murder. She “must have intended
to commit or aided and abetted the felony of robbery before or at the time
that the perpetrator caused the death.” The inclusion of this language
distinguishes this case from People v. Esquivel (1994) 28 Cal.App.4th 1386,
1399, in which “no instruction given informed the jury that [defendant] had
to have formed the intent to participate in the robbery before the murder was
committed in order to be found guilty of felony murder.” There is no
reasonable likelihood the jury interpreted the trial court’s instructions to
require, for felony murder liability, only that Williams must have intended to


                                        22
commit or aid and abet the robbery sometime before she and Henderson
reached a place of temporary safety, regardless of the timing of the act that

caused Lewis’s death.4
                                DISPOSITION
      The judgment is affirmed.



                                                               GUERRERO, J.

WE CONCUR:




BENKE, Acting P. J.




HALLER, J.




4      In her discussion of the prejudice resulting from her claimed
instructional errors, Williams relies on the prosecutor’s alleged misstatement
of the law on this issue. Because Williams has not shown error, we need not
consider prejudice, and Williams does not contend that the prosecutor’s
argument was itself prejudicial error. We note the jury was instructed to
disregard any comments on the law contrary to its instructions, and we
presume the jury heeded this admonition. (See People v. Meneses (2019)
41 Cal.App.5th 63, 75.)

                                      23